UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA                         §
                                                 §
versus                                           §           CASE NO. 1:17-CR-151
                                                 §
MOHAMED IBRAHIM AHMED                            §

                               MEMORANDUM AND ORDER

         Pending before the court are the Government’s Motion in Limine (#116), wherein the

Government seeks the admission of certain entries from the Federal Register which contain the

State Department’s designation of the Islamic State of Iraq and al-Sham and the Islamic State in

Iraq and Syria (“ISIS”) as a foreign terrorist organization, and Request for Judicial Notice (#115),

wherein the Government requests that the court take judicial notice that ISIS is a designated

foreign terrorist organization. The court ordered (#125) that Defendant Mohamed Ibrahim

Ahmed’s (“Ahmed”) response to these motions was due November 26, 2019. Ahmed failed to

file a timely response.

         Notwithstanding Ahmed’s failure to file a response, entries in the Federal Register are

self-authenticating, public records exempted from the rule against hearsay. See FED. R. EVID.

803(8); 901(b)(7); Tomlin v. Beto, 377 F.2d 276, 277 (5th Cir. 1967) (“Official records are a well

recognized exception to the hearsay rule.”). Further, federal law mandates that “[t]he contents

of the Federal Register shall be judicially noticed . . . .” 44 U.S.C. § 1507 (emphasis added).

Accordingly, the Government’s Motion in Limine (#116) and Request for Judicial Notice (#115)

are granted.
SIGNED at Beaumont, Texas, this 27th day of November, 2019.




                              ________________________________________
                                          MARCIA A. CRONE
                                   UNITED STATES DISTRICT JUDGE




                                2
